Citation Nr: 1208369	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as cold injury residuals.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1955 to April 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in August 2010 when the Board denied service connection for bilateral lower extremity peripheral neuropathy.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a September 2011 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained cold injuries to the lower extremities in Korea and that these cold injuries resulted in his current bilateral lower extremity peripheral neuropathy. 

In a written statement dated in December 2011, the Veteran asserted that he was receiving ongoing treatment for his peripheral neuropathy from Dr. M.V.H.; that he was being treated for his feet and legs at the VA Medical Center (MC) in Long Beach, California; and that he had appointments relevant to his claim of service connection for cold injury residual peripheral neuropathy scheduled on January 9 and 18, 2012.  [Although the Veteran refers to 2011 with regard to the January dates, it is clear from the context of his statement that the appointments are scheduled in 2012.]  The last time VA treatment records were associated with the claims file was in June 2008.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, in an August 2008 written statement, the Veteran reports that was treated for the claimed disability at the Hoag Hospital on July 25, 2008, and had another appointment scheduled on August 6, 2008.  The record does not reflect any attempt to secure reports of such treatment for association with the claims file.

Finally, a VA examination to secure a medical advisory opinion regarding whether there is a nexus between the Veteran's current peripheral neuropathy and his active service, including via exposure to cold weather while serving in Korea during the winter of 1956, is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Any (and all) pertinent VA treatment records, specifically including those generated since June 2008 at the Long Beach VAMC, and especially any evaluation or treatment on January 9 and 18, 2012, should be secured and associated with the claims folders.

2.  After obtaining any necessary authorization, any and all pertinent treatment records from:

a. Hoag Memorial Hospital Presbyterian, Attn: Medical Records/Release of Information, One Hoag Drive, Newport Beach, CA  92658 for treatment records, including records developed on July 25, 2008, and August 6, 2008; and
b. Dr. Alexander H. Tischler, 19582 Beach Blvd., Huntington Beach, CA  92648 developed since August 2007; and
c. Neurocare, Inc., the offices of Dr. Mark Van Houten, 361 Hospital Rd., Ste. 527, Newport Beach, CA  92263 developed since July 2007.

3.  Thereafter, arrange for a VA neurological examination of the Veteran to determine the nature and likely etiology of his bilateral lower extremity peripheral neuropathy and specifically whether such is related to his conceded exposure to cold weather in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.

Based on an examination and interview of the Veteran and review of the claims file, the examiner should prepare an opinion that responds to the following:  

Please identify the most likely etiology for the Veteran's bilateral lower extremity peripheral neuropathy, and specifically opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's conceded exposure to cold weather in service incurred when he served in Korea during the winter of 1956.

The examiner is asked to explain the rationale for all opinions.  If the opinion is to the effect that the Veteran's bilateral lower extremity peripheral neuropathy is unrelated exposure to cold in service, the explanation should include some discussion of the etiological factors deemed more likely (and why that is so).

All opinions are to refer to supporting evidence in the record.  In particular, if the provider finds that the requested medical opinion cannot be made without resort to speculation, the provider must clearly explain the medical reasons for that conclusion.

4. The RO should then readjudicate the claim of service connection for bilateral lower extremity peripheral neuropathy.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the claims files are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

